DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Response to Amendment
In an amendment filed 05/03/20224, claims 1 and 18 have been amended, and claims 13 and 19 was cancelled.  Currently, claims 1-12, 14-18 and 20 are pending.

Claim Objections
Claim 14-15 and 17 objected to because of the following informalities:  claims 14-15 and 17 are depending upon cancelled claim 13, and furthermore claims 13-17 are marked as cancelled on the claim sheet filed 03/29/2022, and claims 14-17 are however still presented.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 20180329552 A1). 
Regarding claim 1, Song teaches a display device comprising: a display panel; (Fig. 1 shows a display with touch panel on top. Para 21-23). and an input sensor disposed on the display panel and comprising a first electrode extending in a first direction and a second electrode extending in a second direction crossing the first direction, (Fig. 1 shows a display with touch panel on top. Fig. 2 show the electrodes 152 and 154 which are the first and second electrodes extending in two directions. Para 21-23, 65-66)
wherein: the first electrode comprises: a first main portion extending in the first direction; (Fig. 2: middle portion of 152e extending in first direction)  
and first sensing portions and second sensing portions, which are disposed with the first main portion therebetween in the second direction and each of which extends from the first main portion; (Fig. 2 shows sensing portions 152e which left and right edge portion with middle portion in between. The left and right edge portion extending from the middle portion. Para 21-23, 65-66)
each of the first sensing portions and the second sensing portions comprises: first sub-portions extending in the first direction; and first middle portions disposed between the first sub-portions to form an H-shape with the first sub-portions and between one of the first sub-portions and the first main portion. (Fig. 2. Each left and right portion can be divided into first sub-portion and middle portion which is between the first sub-portion and the first main portion and it can be H shape with the division as the middle portion would be the horizontal part of electrode that is divided out.)
and a length of each of the fist sub-portions is greater than a length of each of the first middle portions in the first direction. (Fig. 2. Each left and right portion can be divided into first sub-portion and middle portion which is between the first sub-portion and the first main portion. And the division can be made that each of the fist sub-portions is greater than a length of each of the first middle portions in the first direction)

Regarding claim 2, Song already teaches the display device of claim 1, 
And Song further teaches wherein the second electrode comprises: a third sensing portion disposed at one side of the first main portion in the second direction;  a fourth sensing portion disposed at the other side of the first main portion in the second direction; (Fig. 2 shows second electrode 154e on the both side of 152e in the second direction connected with bridge 154b. Para 44-45, 65-66)
and a bridge disposed on a different layer from the third sensing portion and the fourth sensing portion and connecting the third sensing portion and the fourth sensing portion and overlapping the first main portion. (Fig. 2 and 3: bridge 154b connection the third sensing portion and the fourth sensing portion and overlapping the first main portion Para 44-45)

Regarding claim 3, Song already teaches the display device of claim 2, 
And song further teaches wherein the third sensing portion comprises: a second main portion disposed between the first sensing portions in the first direction; (Fig. 2 shows right edge of 154e between the first sensing portions in the first direction)
second sub-portions disposed outside the first sensing portions in the first direction; (Fig. 2. 154e got some area which is the second sub-portion that is outside the first sensing portions in the first direction).
and second middle portions disposed between the second main portion and the second sub-portions. (fig. 2: second middle portion is area between the second main portion and the second sub-portion of 154e)

Regarding claim 4, Song already teaches the display device of claim 2, 
And Song further teaches wherein at least the first sub-portions are surrounded by the third sensing portion. (Fig. 2 shows the first sub-portions which is part of 152e are surrounded by the third sensing portion which is part of 154e)

Regarding claim 7, Song already teaches the display device of claim 2, 
And Song further teaches wherein: the display panel comprises a light emitting element and an upper insulation layer covering the light emitting element;  (Fig. 3: insulation 144 and OLED 120.  Para 37)
and the input sensor further comprises a sensor insulation layer contacting the bridge; and one of the bridge and the sensor insulation layer contacts the upper insulation layer. (Para 39. Fig. 3: insulation 148)

Regarding claim 8, Song already teaches the display device of claim 1, 
And Song further teaches wherein: the second electrode is provided in plurality, and the plurality of second electrodes are arranged in the second direction; (Fig. 2 shows electrodes154 in second directions)
two first sensing portions and two second sensing portions are disposed between a first area and a second area; (Fig. 2 shows sensing portions 152e which left and right edge portion with middle portion in between. The left and right edge portion extending from the middle portion. Para 21-23, 65-66. The area are the edge areas)
 one second electrode of the plurality of second electrodes and the first electrode cross each other in the first area; and another second electrode, which is a most adjacent to the one second electrode of the plurality of second electrodes, and the first electrode cross each other in the second area.(Fig. 2 shows first electrodes and second electrodes cross each other. First and second area can be the edge areas)

Regarding claim 9, Song already teaches the display device of claim 1, 
And Song further teaches wherein: the display panel comprises a plurality of light emitting areas;  (Fig. 1 and Fig. 3.  Para 21-23. Light emitting areas are the pixels).
and the first electrode and the second electrode comprise a plurality of conductive lines configured to define a plurality of openings corresponding to the plurality of light emitting areas. (Fig. 1 and Fig. 3 shows the electrodes corresponding to pixels).


Regarding claim 14, Song already teaches the display device of claim 13, 		and Song further teaches wherein the third sensing portion comprises: a second main portion disposed between the first sensing portions in the first direction; (Fig. 2 shows right edge of 154e between the first sensing portions in the first direction)
and a second sub-portion extending from the second main portion and disposed between the first sensing portions in the second direction. (Fig. 2 shows top edge of 154e between the first sensing portions in the second direction)

Regarding claim 18, Song teaches a display device comprising: a display panel; (Fig. 1 shows a display with touch panel on topo. Para 21-23).
and an input sensor disposed on the display panel and comprising a first electrode extending in a first direction and a second electrode and a third electrode, which cross the first electrode, (Fig. 2: first electrode 154. And second and third electrode 152. Para 21-23, 65-66)
wherein: the first electrode comprises: first to third main portions arranged in the first direction; bridges disposed on a different layer from the first to third main portions and connecting adjacent main portions of the first to third main portions; (Fig. 2: bridges 154b connecting 154e. Para 44-45)
and first sensing portions and second sensing portions, which are disposed with the corresponding main portion of the first to third main portions therebetween in the second direction and each of which extends from the corresponding main portion; (Fig. 2: first and second portion are the bridges154b)
one first sensing portion connected to the second main portion among the first sensing portions and one second sensing portion connected to the second main portion among the second sensing portions are surrounded by the second electrode; and another first sensing portion connected to the second main portion among the first sensing portions and another second sensing portion connected to the second main portion among the second sensing portions are surrounded by the third electrode. (Fig. 2 shows bridges 154b are surrounded by second and third electrodes 152)
and each of the first sensing portions and the second sensing portions comprises: first sub-portions extending in the first direction; and middle portions disposed between the first sub-portions to form an H-shape with first sub-portions and between one of the first sub-portions and the corresponding main portion. (Fig. 2 shows bridges are different portions with one portion being first sub-portions and another portion being middle portion between the first sub-portions and between one of the first sub-portions and the corresponding main portion and it can be H shape with the division as the middle portion would be the horizontal part of electrode that is divided out.)

Regarding claim 20, Song already teaches the display device of claim 18, 		and Song further teaches wherein: one first sensing portion connected to the first main portion among the first sensing portions and one second sensing portion connected to the first main portion among the second sensing portions are surrounded by the second electrode; and one first sensing portion connected to the third main portion among the first sensing portions and one second sensing portion connected to the third main portion among the second sensing portions are surrounded by the third electrode. (Fig. 2 shows bridges 154b are surrounded by second and third electrodes 152)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180329552 A1), further in view of Lee et al. (US 20170344162 A1).
Regarding claim 5, Song already teaches the display device of claim 2, 
However Song does not teach wherein the input sensor further comprises a dummy electrode disposed between the third sensing portion and at least one first sensing portion of the first sensing portions.
However Lee teaches wherein the input sensor further comprises a dummy electrode disposed between the third sensing portion and at least one first sensing portion of the first sensing portions. (Para 75. Figs. 2 and 3: dummy electrode DU)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Song with Lee to teach wherein the input sensor further comprises a dummy electrode disposed between the third sensing portion and at least one first sensing portion of the first sensing portions in order to improve the viewing experience of the touch screen.

Regarding claim 6, Song and Lee already teach the display device of claim 5, 
And Lee further teaches wherein the dummy electrode surrounds the one first sensing portion of the first sensing portions. (Para 75. Figs. 2 and 3: dummy electrode DU)

Regarding claim 15, refer to rejection for claim 5.

Regarding claim 16, Song and Lee already teach the display device of claim 15, 	and Lee further teaches wherein the dummy electrode is an electrically isolated floating electrode. (Para 75)

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180329552 A1), further in view of Yu et al. (US 20180329530 A1)
Regarding claim 10, Song already teaches the display device of claim 1, 
However Song does not teach wherein the display device is foldable with respect to a reference axis.
However Yu teaches wherein the display device is foldable with respect to a reference axis. (Para 30)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Song with Yu to teach wherein the display device is foldable with respect to a reference axis to produce a flexible touchscreen to make the electronic more versatile and easier to carry.

Regarding claim 17, Song already teaches the display device of claim 13, 	However Song does not teach wherein a sum of areas of the third sensing portion and the fourth sensing portion is greater than a sum of areas of the first sensing portions and the second sensing portions.
However Yu teaches wherein a sum of areas of the third sensing portion and the fourth sensing portion is greater than a sum of areas of the first sensing portions and the second sensing portions. (Fig. 1 shows there are more horizontal electrodes)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Song with Yu to teach wherein a sum of areas of the third sensing portion and the fourth sensing portion is greater than a sum of areas of the first sensing portions and the second sensing portions in order to produce the predictable result of having display being a landscape shape catering to user preference and device usage scenario.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180329552 A1), further in view of An (US 20160103516 A1).
Regarding claim 11, Song already teaches the display device of claim 1, 
However Song does not teach the display device further teaches further comprising: an upper member disposed on the input sensor and comprising a polarizer; and an adhesive member attaching the upper member and the input sensor.  
However An teaches the display device further teaches further comprising: an upper member disposed on the input sensor and comprising a polarizer; and an adhesive member attaching the upper member and the input sensor.  (Para 59) 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Song with An to teach the display device further teaches further comprising: an upper member disposed on the input sensor and comprising a polarizer; and an adhesive member attaching the upper member and the input sensor in order to improve reflection and improve viewing experience.

Regarding claim 12, Song and An already teach the display device of claim 11, 	and An further teaches wherein the first electrode and the second electrode contact the adhesive member. (Para 59)

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
On page 10, applicant alleged that “Song fails to disclose at least the following features recited in claim 1, as amended (and, similarly, claim 18, as amended to include the features of claim 19):
first middle portions disposed between the first sub-portions to form an H-shape with the first sub-portions and between one of the first sub-portions and the first main portion. (Emphasis added)
Accordingly, Applicants respectfully request withdrawal of the 35 U.S.C. § 102(a)(1) rejection of claims 1 and 18. Claims 2-4, 7-9, and 20 depend from claims 1 and 18 and are allowable at least for this reason. Claims 13, 14, and 19 have been canceled. Since none of the alleged prior art of record discloses or suggests all the features of the claimed subject matter, Applicants respectfully submit that independent claims 1, 13, and 18, and all the claims that depend therefrom, are allowable.”
Examiner finds the argument not persuasive. In this case, Fig. 2 show that each ach left and right portion can be divided into first sub-portion and middle portion which is between the first sub-portion and the first main portion and it can be H shape with the division as the middle portion would be the horizontal part of electrode that is divided out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626